Case 1:19-mc-00232-JPO Document 5-4 Filed 08/10/21 Page 1 of 4




EXHIBIT 4
                         Case
                          Case1:19-mc-00232-JPO
                               1:19-mc-00189-DLC Document
                                                  Document5-4
                                                           1 Filed
                                                              Filed04/11/19
                                                                    08/10/21 Page
                                                                              Page12ofof34
AO 451 (Rev. 01/09; DC 4/10) Clerk’s Certification of a Judgment to be Registered in Another District


                                                United States District Court
                                                                                        for the
                                                                                  District of Columbia

            FG Hemisphere Associates, LLC,_______                                             )
                                   Plaintiff                                              )
                                       v.                                                 )         Civil Action No. 03-cv-1315
   Democratic Republic of Congo, and Societe Nationale E'Eletricite (S.N.E.L.),           ^

                                 Defendant                                                )



         CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT


           I certify that the attached judgment is a copy of a judgment entered by this court on (date)                           02/01/2005

        I also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court and that no appeal has been filed or, if one was filed, that it is no longer pending.


 Date:
                                                                                                    ANGELA D. CAESAR, CLERK OF COURT
       Case
        Case
        Case1:19-mc-00232-JPO
             1:19-mc-00189-DLC
              l:03-cv-01315-RJL Document
                                 Document5-4
                                Document  1 Filed
                                         24  Filed04/11/19
                                             Filed 08/10/21 Page
                                                   02/01/05  Page213of
                                                            Page     of324
                                                                    of




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
                                                                            JAN 3 1 2005

FG HEMISPHERE ASSOCIATES, LLC,                   )
                                                 )
              Plaintiff,                         )
                                                 )
              v.                                        )      Civ. No. 03-1315(RJL)
                                                 )
DEMOCRATIC REPUBLIC OF CONGO,                    )
and SOCIETE NATIONALE                            )
E’ELETRICITE (S.N.E.L.),                         )
                                                 )
              Defendants.                        )


                               JUDGMENT AND ORDER


       For the reasons set forth in the accompanying Memorandum Opinion and pursuant
                                  <7 /
to Fed. R. Civ. P. 58, it is this o / day of January, 2005, hereby

       ORDERED that, the plaintiff’s motion for default judgment is GRANTED; and it

is further

       ORDERED and ADJUDGED that the. award to FG Hemisphere Associates, Inc.,

rendered on April 20, 2003, be confirmed under 9 U.S.C. § 201 et seq.; and it is further

       ORDERED and ADJUDGED that judgment is entered against the Democratic

Republic of Congo and Societe Nationale D’Electricite, jointly and severally, and in favor

of FG Hemisphere Associates, LLC, in the amount of: (1) $18,430,555.47 plus interest at

an annual rate of 8.75% on the sum of $18,073,746.94, to be calculated based on the

amount of each overdue installment payment included in said sum, starting on the
      Case
       Case1:19-mc-00232-JPO
        Case1:19-mc-00189-DLC
              l:03-cv-01315-RJL Document
                                 Document
                                 Document5-4
                                          124 Filed
                                               Filed
                                                Filed04/11/19
                                                      08/10/21
                                                       02/01/05 Page
                                                                 Page
                                                                 Page342ofofof342



respective due date and up to the date of Ml payment; (2) interest at an annual rate of 5%

on the sum of $356,808.53, starting on March 4, 2001 and up to the date of full payment;

and (3) costs in the amount of $25,000 for International Court of Arbitration’s

administrative costs, $215,880 for the fees of arbitrators, and $168,000 as reimbursement

for FG Hemisphere Associates, LLC’s defense, as provided for in the Award of the
                                                          5


International Court of Arbitration.

       SO ORDERED.




                                                         fJnited States District Judge
                                                          !




                                                                             JECF - .
                                                                      DOCUMENT
                                                     I heriby attest and certify that this is a printed copy of a
                                                     document which was electronically filed with the United
                                                     n-atois nistrirt and Bankruntcv Courts for the District of




                                             2
